DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 5 and 8 are objected to because of the following informalities:  Since independent claims 1 and 8 introduce ‘a plurality of main wires,’ it is suggested that subsequent references to ‘the main wires’ be amended to - - the plurality of main wires- - in order to maintain consistent claim terminology.  Appropriate correction is required.
Claims 1, 3, 5 and 8 are objected to because of the following informalities:  Since independent claims 1 and 8 introduce ‘a plurality of sub wires,’ it is suggested that subsequent references to ‘the sub wires’ be amended to - - the plurality of sub wires- - in order to maintain consistent claim terminology.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kellett et al. (US Pub. No. 2004/0199201 A1).

    PNG
    media_image1.png
    651
    894
    media_image1.png
    Greyscale

Regarding claim 1, Kellett discloses a foreign substance removing device for removing a foreign substance in a body lumen, the foreign substance removing device comprising:
a tubular member (44) (Fig. 1); and
a retriever (20) (Figs. 1, 5) disposed in a portion of the tubular member (44) and configured to be expandable to and contractible from a predetermined shape,
wherein the retriever (20) comprises:
a plurality of main wires (14, 16, 18) (Figs. 1- 4) disposed to be centered around a tube axis of the tubular member (44); and
a plurality of sub wires (56, 58, 60, 62, 74, 76) (Fig. 5) each connecting adjacent ones of the main wires (14, 16, 18) to each other,

wherein each of the plurality of sub wires (56, 58, 60, 62, 74, 76) is configured to be foldable at at least one point (F1- F6) (See Annotated Fig. 5 showing top view of retriever (20) and identifying folding points) between the adjacent ones of the main wires (14, 16, 18) and
wherein, when the retriever (20) is expanded, folding points (F1- F6) of the sub wires (74, 76) are positioned inside the space such that the sub wires (56, 58, 60, 62, 74, 76) do not protrude out of the plurality of main wires (14, 16, 18).
Regarding claim 2, Kellett further discloses wherein the retriever (20) further comprises a plurality of regulating portions (R1, R2) (See Annotated Fig. 5) connected to the folding points of the sub wires (F1- F6)  to regulate positions of the folding points (F1- F6) such that, when the retriever (20) is expanded, the folding points (F1- F6) do not protrude out of the plurality of main wires (P. [0043] - - since hoop 78 is configured to lie adjacent to the proximal hoop 14, at least the proximal portion of strut 76 that splits and bends upwardly toward the top portion of filter basket 20 and disposed between the sub wire 74 and the main wires 14, 16, 18, is interpreted as regulating portions similar to applicant’s regulating portions 126 which are disposed between the sub wire and main wire as shown in Figs. 4A- 4B and described in P. [0029] of applicant’s specification).
Regarding claim 3, Kellett further discloses wherein each of the plurality of sub wires (56, 58, 60, 62, 74, 76) is configured to be foldable such that a pair of arm portions (58, 62) extending away from each other from the folding point (F1, F2) toward 
wherein each of the plurality of regulating portions (R1, R2) connects the folding point of a corresponding one of the sub wires (F5, F6) and the end portion of the retriever (20) to each other.
Regarding claim 4, Kellett further discloses wherein, when the retriever (20) is viewed from a direction orthogonal to the tube axis of the tubular member (See Fig. 5, a top view), a part of the plurality of sub wires (56, 58, 60, 62, 74, 76) arranged in a first region from an intermediate portion of the retriever (20) to one end portion of the retriever (20) and another part of the plurality of sub wires (56, 58, 60, 62, 74, 76) arranged in a second region from the intermediate portion of the retriever (20) to another end portion of the retriever (20) are symmetrical with respect to the intermediate portion of the retriever (20) (See Fig. 5) (P. [0040] - - degree of symmetry of struts is shown).
Regarding claim 5, Kellett further discloses wherein a rigidity of the main wires (14, 16, 18) is higher than a rigidity of the sub wires (56, 58, 60, 62, 74, 76) (See Fig. 1) (Ps. [0010], [0044] - - main wires (14, 16, 18) are shown as thicker than sub wires (56, 58, 60, 62, 74, 76) because they are more rigid).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellett et al. (US Pub. No. 2004/0199201 A1) in view of di Palma et al. (US Pub. No. 2012/0059356 A1).
Regarding claim 8, Kellett discloses a foreign substance collecting system for collecting a foreign substance in a body lumen, the foreign substance collecting system comprising: a foreign substance removing catheter (160) (Figs. 10- 13); and
wherein the foreign substance removing catheter (160) comprises:
a catheter body (160): and
a foreign substance removing device (10) (Figs, 1, 10- 13) disposed at a distal portion of the catheter body (160),
wherein the foreign substance removing device (10) comprises:
a tubular member (44) (Fig. 1); and
a retriever (20) (Figs. 1, 5) disposed in a portion of the tubular member (44) and configured to be expandable to and contractible from a predetermined shape,
wherein the retriever (20) comprises:
a plurality of main wires (14, 16, 18) (Figs. 1- 4) disposed to be centered around a tube axis of the tubular member (44); and
a plurality of sub wires (56, 58, 60, 62, 74, 76) (Fig. 5) each connecting adjacent ones of the main wires (14, 16, 18) to each other,

wherein each of the plurality of sub wires (56, 58, 60, 62, 74, 76) is configured to be foldable at at least one point (F1- F6) (See Annotated Fig. 5 showing top view of retriever (20) and identifying folding points) between the adjacent ones of the main wires (14, 16, 18) and
wherein, when the retriever (20) is expanded, folding points (F1- F6) of the sub wires (74, 76) are positioned inside the space such that the sub wires (56, 58, 60, 62, 74, 76) do not protrude out of the plurality of main wires (14, 16, 18).
Kellett does not disclose
(claim 8) a foreign substance capturing catheter.
However, di Palma a device and method for removing material from a hollow anatomical structure having a 
(claim 8) a foreign substance capturing catheter (125) (Figs. 7C- 7D) to capture the foreign substance in the body lumen (134) (Figs. 7C- 7D) (Ps. [0049]- [0050]), wherein the foreign substance capturing catheter (125) comprises a lumen through which the foreign substance removing catheter (10) (Figs. 7A- 7D) is passed (P. [0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the device of Kellett to include a foreign substance capturing catheter taught by di Palma because it would provide a funnel-shaped expandable cone .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
McGuckin, Jr. et al. (US Pub. No. 2005/0015111 A1) which discloses a filter (190) having main wires (194), sub wires (192) and folding points (196) (Figs. 21A- 21B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771